Citation Nr: 0103378	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



REMAND

The veteran had active duty from April 1943 to January 1946 
and from October 1950 to October 1951.  The veteran died on 
October [redacted], 1985.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Board notes that the appellant, in her July 1999 VA Form 
9, indicated that she would appear before a Member of the 
Board at a hearing at a local VA office (Travel Board 
Hearing).  The appellant's representative, in the November 
1999 VA Form 646, indicated that her contentions on the issue 
raised in this case would be further advanced at the 
requested Travel Board hearing.  However, such a hearing has 
not been scheduled.  A hearing on appeal will be granted if 
the appellant or the appellant's representative expresses a 
desire to appear in person.  38 C.F.R. § 20.700(a) (2000).  
Because the Board may not proceed with an adjudication of the 
appellant's claim without affording her an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.700(a) (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
a personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the claimant of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

